                              Case 8:20-bk-02101-CPM                              Doc 68         Filed 03/25/20              Page 1 of 31




 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:20-bk-02101
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Statement of Financial Affairs
                                                                           List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 25, 2020                          X /s/ Gabriel Perez
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gabriel Perez
                                                                       Printed name

                                                                       Director/Practice Administrator
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 8:20-bk-02101-CPM                                            Doc 68                 Filed 03/25/20                        Page 2 of 31

 Fill in this information to identify the case:

 Debtor name            North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               8:20-bk-02101
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,038,274.43

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,038,274.43


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           881,919.31


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            30,509.57

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           347,606.57


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,260,035.45




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                        Doc 68      Filed 03/25/20           Page 3 of 31

 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:20-bk-02101
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Fifth Third Bank                                        checking                        8065                                    $22,053.79




           3.2.     Axiom Bank                                              Checking                        7175                                    $28,587.63



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $50,641.42
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     David Jennis retainer to pursue Medac (previous billing company)                                                                 $5,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                        Doc 68         Filed 03/25/20             Page 4 of 31

 Debtor         North Tampa Anesthesia Consultants, PA                                         Case number (If known) 8:20-bk-02101
                Name



 9.        Total of Part 2.                                                                                                                  $5,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,929,977.00    -                       1,543,981.60 = ....                      $385,995.40
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                            2,866,690.75    -                      2,293,352.14 =....                        $573,338.61
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $959,334.01
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used        Current value of
                                                                                                        for current value            debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Haines City HMC, LLC
           15.1.     EOY 2018 Capital Account $2,754                                .016        %       Recent cost                              $2,754.00



                     Hernando HMA, LLC
           15.2.     EOY 2018 Capital Account $18,045                               .016        %       Recent cost                            $18,045.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                $20,799.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                        Doc 68      Filed 03/25/20           Page 5 of 31

 Debtor         North Tampa Anesthesia Consultants, PA                                        Case number (If known) 8:20-bk-02101
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.        Office furniture
            Office furniture                                                                $0.00     FMV                                     $500.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Computer equipment                                                              $0.00     FMV                                   $1,000.00


            Software                                                                        $0.00     FMV                                   $1,000.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                               $2,500.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                        Doc 68      Filed 03/25/20           Page 6 of 31

 Debtor         North Tampa Anesthesia Consultants, PA                                       Case number (If known) 8:20-bk-02101
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Potential cause of action against Medac, Inc.                                                                                   Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                  $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 8:20-bk-02101-CPM                                   Doc 68             Filed 03/25/20               Page 7 of 31

 Debtor          North Tampa Anesthesia Consultants, PA                                                              Case number (If known) 8:20-bk-02101
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $50,641.42

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $959,334.01

 83. Investments. Copy line 17, Part 4.                                                                             $20,799.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,038,274.43            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,038,274.43




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                 Case 8:20-bk-02101-CPM                           Doc 68              Filed 03/25/20    Page 8 of 31

 Fill in this information to identify the case:

 Debtor name          North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)              8:20-bk-02101
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Fifth Third Bank, NA                          Describe debtor's property that is subject to a lien                 $881,919.31             $1,038,274.43
        Creditor's Name                               All assets of Debtor
        201 East Kennedy Blvd
        #1800
        Tampa, FL 33602
        Creditor's mailing address                    Describe the lien
                                                      UCC1
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/12/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0109
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $881,919.31

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                                 Doc 68            Filed 03/25/20        Page 9 of 31

 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           8:20-bk-02101
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Florida Dept. of Revenue                                  Check all that apply.
           PO Box 6327                                                  Contingent
           Tallahassee, FL 32314                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Informational Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $30,509.57         Unknown
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           03-06-20                                                  payroll taxes for 03-06-20 payroll
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   42766                                 Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68           Filed 03/25/20                 Page 10 of 31

 Debtor       North Tampa Anesthesia Consultants, PA                                                  Case number (if known)            8:20-bk-02101
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,291.52
          Akerman, LLP                                                          Contingent
          PO Box 4906                                                           Unliquidated
          Orlando, FL 32802                                                     Disputed
          Date(s) debt was incurred      5079                                Basis for the claim:    legal services
          Last 4 digits of account number       2020
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          Baumann Moreau                                                        Contingent
          1404 W. Fletcher Ave.                                                 Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred 02/2020
                                                                             Basis for the claim:    accounting services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,251.43
          Capital One Bank                                                      Contingent
          PO Box 30285                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number 5404
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,039.68
          Change Healthcare Technology                                          Contingent
          a/k/a McKesson Health Soluti                                          Unliquidated
          PO Box 742526                                                         Disputed
          Atlanta, GA 30374
                                                                             Basis for the claim:    billing services
          Date(s) debt was incurred 12/2019 to 01/2020
          Last 4 digits of account number 0580                               Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,800.00
          ePreop, Inc.                                                          Contingent
          909 Electric Ave. Suite 202                                           Unliquidated
          Seal Beach, CA 90740                                                  Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $917.42
          FCCI                                                                  Contingent
          PO Box 405563                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred  03/2020                                 Basis for the claim:    10% WC deposit
          Last 4 digits of account number 7401
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $195,000.00
          Fifth Third Bank, NA                                                  Contingent
          201 East Kennedy Blvd #1800                                           Unliquidated
          Tampa, FL 33602                                                       Disputed
          Date(s) debt was incurred 03/15/19
                                                                             Basis for the claim:    guaranty of aircraft loan
          Last 4 digits of account number 4034
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68           Filed 03/25/20                 Page 11 of 31

 Debtor       North Tampa Anesthesia Consultants, PA                                                  Case number (if known)            8:20-bk-02101
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,490.56
          GIS Benefits                                                          Contingent
          PO Box 1806                                                           Unliquidated
          San Antonio, TX 78296-1806                                            Disputed
          Date(s) debt was incurred 03/2020
                                                                             Basis for the claim:    company dental, vision, life, disability benefits
          Last 4 digits of account number 1884
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Joyce Krajnky, PR
          Estate of Myron Krajnyk                                               Contingent
          c/o Faiella & Gulden, PA                                              Unliquidated
          243 West Park Ave #101                                                Disputed
          Winter Park, FL 32789
                                                                             Basis for the claim:    plaintiff in lawsuit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,669.88
          Medac, Inc.                                                           Contingent
          150 Bluff Ave.
                                                                                Unliquidated
          North Augusta, SC 29841
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       N175                         Basis for the claim:    prior billing company
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,426.00
          Medical Protective Company                                            Contingent
          23289 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    malpractice insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Scott Babcock and
          David Montney, Jr. and Other                                          Contingent
          c/o Kwall Showers & Barack                                            Unliquidated
          133 N. Fort Harrison Ave.                                             Disputed
          Clearwater, FL 33755
                                                                             Basis for the claim:    Class Action lawsuit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $817.35
          Sprint                                                                Contingent
          PO Box 629023                                                         Unliquidated
          El Dorado Hills, CA 95762                                             Disputed
          Date(s) debt was incurred 02/2020
                                                                             Basis for the claim:    corporate cell phones
          Last 4 digits of account number 6410
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Survey Vitals, Inc.                                                   Contingent
          1673 W. Shoreline Dr. #200                                            Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2267
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:20-bk-02101-CPM                          Doc 68           Filed 03/25/20                  Page 12 of 31

 Debtor       North Tampa Anesthesia Consultants, PA                                                  Case number (if known)            8:20-bk-02101
              Name

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,402.73
           United Healthcare                                                    Contingent
           PO Box 88106                                                         Unliquidated
           Chicago, IL 60680                                                    Disputed
           Date(s) debt was incurred  02/2020                                Basis for the claim:    company health benefits
           Last 4 digits of account number 3795
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Weldon & Rothman, PL
           7935 Airport-Pulling Road N                                                                Line     3.12
           Suite 205
                                                                                                             Not listed. Explain
           Naples, FL 34109


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      30,509.57
 5b. Total claims from Part 2                                                                            5b.    +     $                     347,606.57

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        378,116.14




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                       Doc 68         Filed 03/25/20        Page 13 of 31

 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:20-bk-02101
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                        Armando A. Pardillo, JR
             List the contract number of any                                            3931 Duneside Drive
                   government contract                                                  Fort Pierce, FL 34949


 2.2.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                        BLD Anesthesia Services, LL
             List the contract number of any                                            909 E Melbourne Ave.
                   government contract                                                  Melbourne, FL 32901


 2.3.        State what the contract or                   Master Services
             lease is for and the nature of               Agreement for claims
             the debtor's interest                        billing
                                                                                        Change Healthcare Technology
                  State the term remaining                6 months                       Enabled Services, LLC
                                                                                        Attn: President
             List the contract number of any                                            5995 Windward Parkway
                   government contract                                                  Alpharetta, GA 30005


 2.4.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                        Cloud Nine Solutions
             List the contract number of any                                            8843 Andreas Ave
                   government contract                                                  Orlando, FL 32832


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                              Doc 68   Filed 03/25/20         Page 14 of 31
 Debtor 1 North Tampa Anesthesia Consultants, PA                                                 Case number (if known)   8:20-bk-02101
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.5.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Gaseman 925
             List the contract number of any                                              15316 Phillips Rd
                   government contract                                                    Odessa, FL 33556


 2.6.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          John P Gollery
             List the contract number of any                                              10215 Palermo Cir #304
                   government contract                                                    Tampa, FL 33619-5084


 2.7.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Keith Ingram
             List the contract number of any                                              358 NE Alice Street
                   government contract                                                    Jensen Beach, FL 34957


 2.8.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Marc Notrica
             List the contract number of any                                              15380 Aviles Pkwy
                   government contract                                                    Odessa, FL 33556


 2.9.        State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Paul Lambert
             List the contract number of any                                              7840 Trail Run Loop
                   government contract                                                    New Port Richey, FL 34653




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                              Doc 68   Filed 03/25/20         Page 15 of 31
 Debtor 1 North Tampa Anesthesia Consultants, PA                                                 Case number (if known)   8:20-bk-02101
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.10.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Rama Kulkarni
             List the contract number of any                                              4181 NW 37th Terrace
                   government contract                                                    Gainesville, FL 32606


 2.11.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Samuel Dawson
             List the contract number of any                                              3905 W Cass Street
                   government contract                                                    Tampa, FL 33609


 2.12.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Serene Slumber
             List the contract number of any                                              1237 Celebration Ave
                   government contract                                                    Kissimmee, FL 34747


 2.13.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          SK Anesthesia Services PA
             List the contract number of any                                              19 Pine Arbor Lane #204
                   government contract                                                    Vero Beach, FL 32962


 2.14.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximately 1 year
                                                                                          Suncoast Anesthesiology, Inc
             List the contract number of any                                              7033 Rivergate Ave.
                   government contract                                                    Tampa, FL 33637




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                              Doc 68   Filed 03/25/20          Page 16 of 31
 Debtor 1 North Tampa Anesthesia Consultants, PA                                                 Case number (if known)   8:20-bk-02101
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.15.       State what the contract or                   1 year contract
             lease is for and the nature of               providing anesthesia
             the debtor's interest                        services (with a 90 day
                                                          notice period of
                                                          termination)
                  State the term remaining                approximatley 1 year
                                                                                          Tracy Davis
             List the contract number of any                                              16158 Forzando Ave
                   government contract                                                    Brooksville, FL 34604




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                   Doc 68      Filed 03/25/20            Page 17 of 31

 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:20-bk-02101
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Christopher J.                    30704 Hawkeye Road                                Fifth Third Bank, NA               D   2.1
             Lombardi                          Dade City, FL 33523                                                                  E/F
                                                                                                                                    G




    2.2      Christopher J.                    30704 Hawkeye Road                                Fifth Third Bank, NA               D
             Lombardi                          Dade City, FL 33523                                                                  E/F       3.7
                                                                                                                                    G




    2.3      Gabriel J. Perez                  926 Greenlawn Street                              Fifth Third Bank, NA               D   2.1
                                               Kissimmee, FL 34747                                                                  E/F
                                                                                                                                    G




    2.4      Gabriel J. Perez                  926 Greenlawn Street                              Fifth Third Bank, NA               D
                                               Kissimmee, FL 34747                                                                  E/F       3.7
                                                                                                                                    G




    2.5      HLPG Newaco,                      1402 W Fletcher Ave                               Fifth Third Bank, NA               D   2.1
             LLC                               Tampa, FL 33612                                                                      E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                  Doc 68    Filed 03/25/20         Page 18 of 31

 Debtor       North Tampa Anesthesia Consultants, PA                                  Case number (if known)   8:20-bk-02101


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      HLPG Newaco,                      1402 W Fletcher Ave                         Fifth Third Bank, NA             D
             LLC                               Tampa, FL 33612                                                              E/F       3.7
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 19 of 31




 Fill in this information to identify the case:

 Debtor name         North Tampa Anesthesia Consultants, PA

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:20-bk-02101
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,091,449.73
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $7,695,369.56
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $9,816,544.38
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 20 of 31
 Debtor       North Tampa Anesthesia Consultants, PA                                                    Case number (if known) 8:20-bk-02101



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Please see attached Schedule #1.                                                                    $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Please see attached Schedule #2                                                                     $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Fifth Third Bank, NA vs.                         collections                9th Judicial Circuit                            Pending
               HLPG Newaco, LLC; North                                                     Orange County, FL                               On appeal
               Tampa Anesthesia
                                                                                                                                           Concluded
               Consultants, Inc., et al.
               20-CA-362-O

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                             Doc 68          Filed 03/25/20           Page 21 of 31
 Debtor        North Tampa Anesthesia Consultants, PA                                                      Case number (if known) 8:20-bk-02101



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                   lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Johnson, Pope, Bokor,
                Ruppel & Burns, LLP
                401 East Jackston Street
                #3100                                                Attorney Fees (Please see 2016(b)
                Tampa, FL 33602                                      Statement)                                                03/05/20                $20,000.00

                Email or website address
                angelinal@jpfirm.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 22 of 31
 Debtor        North Tampa Anesthesia Consultants, PA                                                   Case number (if known) 8:20-bk-02101



               Who received transfer?                           Description of property transferred or                   Date transfer              Total amount or
               Address                                          payments received or debts paid in exchange              was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     8390 Champions Gate Blvd #215                                                                             2012-2017
                 Davenport, FL 33896

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care
       15.1.     North Tampa Anesthesia                         The Debtor is a anesthesia service provider for local                    Unknown
                 Consultants                                    hospitals and surgery centers. (Please see attached
                 1402 W Fletcher Ave.                           Schedule #3 for the list of facilities). The Debtor does
                 Tampa, FL 33612                                not provideed services to any patients at its own
                                                                location.

                                                                Location where patient records are maintained (if different from         How are records kept?
                                                                facility address). If electronic, identify any service provider.
                                                                Patient records are maintained at the hospitals where                    Check all that apply:
                                                                the services were provided.
                                                                                                                                            Electronically
                                                                                                                                            Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Patient names, social security numbers, addresses, phone numbers,
                  insurance information
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 23 of 31
 Debtor      North Tampa Anesthesia Consultants, PA                                                     Case number (if known) 8:20-bk-02101



                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Plan Name                                                                                  EIN: EIN

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was             Last balance
              Address                                           account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Lockbox                                                       Fifth Third Bank                     Customer Deposits                       No
       Fifth Third Bank, NA                                                                                                                       Yes
       PO Box 637578
       Cincinnati, OH 45263-7578

       Change Healthcare Technology                                  Change Healthcare                    billing/anesthesia records              No
       a/k/a McKesson Health Soluti                                  Technology                                                                   Yes
       PO Box 742526
       Atlanta, GA 30374



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 24 of 31
 Debtor      North Tampa Anesthesia Consultants, PA                                                     Case number (if known) 8:20-bk-02101



For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Haines City HMA, LLC                             membership interest                              EIN:         XX-XXXXXXX
             4000 Meridian Blvd
             Franklin, TN 37067                                                                                From-To


    25.2.    Hernando HMA, LLC                                membership interest                              EIN:         XX-XXXXXXX
             4000 Meridian Blvd
             Franklin, TN 37067                                                                                From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 25 of 31
 Debtor      North Tampa Anesthesia Consultants, PA                                                     Case number (if known) 8:20-bk-02101



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Baumann Moreau
                    1404 W. Fletcher Ave.
                    Alexandria, VA 22312
       26a.2.       Susan Bird
                    1404 W Fletcher Ave.
                    Tampa, FL 33612

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Baumann Moreau
                    1404 W. Fletcher Ave.
                    Alexandria, VA 22312

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Baumann Moreau
                    1404 W. Fletcher Ave.
                    Alexandria, VA 22312
       26c.2.       Susan Bird
                    1404 W Fletcher Ave.
                    Tampa, FL 33612

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Fifth Third Bank, NA
                    201 East Kennedy Blvd #1800
                    Tampa, FL 33602
       26d.2.       Axiom Bank
                    258 Southhall Lane #400
                    Maitland, FL 32751
       26d.3.       SeaCoast Bank
                    PO Box 9012
                    Stuart, FL 34995
       26d.4.       FFI Bank
                    3560 Kraft Road
                    Naples, FL 34105

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 26 of 31
 Debtor      North Tampa Anesthesia Consultants, PA                                                     Case number (if known) 8:20-bk-02101



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher J. Lombardi                        30704 Hawkeye Road                                                                        50%
                                                      Dade City, FL 33523

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gabriel J. Perez                               926 Greenlawn Street                                                                      50%
                                                      Kissimmee, FL 34747



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Please see attached Schedule
       .    #2.


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                           Doc 68          Filed 03/25/20             Page 27 of 31
 Debtor      North Tampa Anesthesia Consultants, PA                                                     Case number (if known) 8:20-bk-02101



      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 25, 2020

 /s/ Gabriel Perez                                                      Gabriel Perez
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Director/Practice Administrator

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                         Doc 68          Filed 03/25/20             Page 28 of 31

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      North Tampa Anesthesia Consultants, PA                                                                    Case No.       8:20-bk-02101
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Christopher J. Lombardi                                                              50%                                        Equity Interest
 30704 Hawkeye Road
 Dade City, FL 33523

 Gabriel J. Perez                                                                     50%                                        Equity Interest
 926 Greenlawn Street
 Kissimmee, FL 34747


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Director/Practice Administrator of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date March 25, 2020                                                         Signature /s/ Gabriel Perez
                                                                                            Gabriel Perez

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:20-bk-02101-CPM                       Doc 68       Filed 03/25/20      Page 29 of 31




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      North Tampa Anesthesia Consultants, PA                                                        Case No.    8:20-bk-02101
                                                                                 Debtor(s)                Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director/Practice Administrator of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       March 25, 2020                                           /s/ Gabriel Perez
                                                                      Gabriel Perez/Director/Practice Administrator
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                    Case 8:20-bk-02101-CPM      Doc 68     Filed 03/25/20   Page 30 of 31



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




North Tampa Anesthesia Consultants, PA Christopher J. Lombardi                Internal Revenue Service
1402 W Fletcher Ave.                   30704 Hawkeye Road                     P.O. Box 7346
Tampa, FL 33612                        Dade City, FL 33523                    Philadelphia, PA 19101-7346




Angelina E. Lim                        Cloud Nine Solutions                   John P Gollery
Johnson, Pope, Bokor,                  8843 Andreas Ave                       10215 Palermo Cir #304
  Ruppel & Burns, LLP                  Orlando, FL 32832                      Tampa, FL 33619-5084
401 East Jackston Street #3100
Tampa, FL 33602

Akerman, LLP                           ePreop, Inc.                           Joyce Krajnky, PR
PO Box 4906                            909 Electric Ave. Suite 202            Estate of Myron Krajnyk
Orlando, FL 32802                      Seal Beach, CA 90740                   c/o Faiella & Gulden, PA
                                                                              243 West Park Ave #101
                                                                              Winter Park, FL 32789

Armando A. Pardillo, JR                FCCI                                   Keith Ingram
3931 Duneside Drive                    PO Box 405563                          358 NE Alice Street
Fort Pierce, FL 34949                  Atlanta, GA 30384                      Jensen Beach, FL 34957




Baumann Moreau                         Fifth Third Bank, NA                   Marc Notrica
1404 W. Fletcher Ave.                  201 East Kennedy Blvd #1800            15380 Aviles Pkwy
Alexandria, VA 22312                   Tampa, FL 33602                        Odessa, FL 33556




BLD Anesthesia Services, LL            Florida Dept. of Revenue               Medac, Inc.
909 E Melbourne Ave.                   PO Box 6327                            150 Bluff Ave.
Melbourne, FL 32901                    Tallahassee, FL 32314                  North Augusta, SC 29841




Capital One Bank                       Gabriel J. Perez                       Medical Protective Company
PO Box 30285                           926 Greenlawn Street                   23289 Network Place
Salt Lake City, UT 84130               Kissimmee, FL 34747                    Chicago, IL 60673




Change Healthcare Technology           Gaseman 925                            Paul Lambert
a/k/a McKesson Health Soluti           15316 Phillips Rd                      7840 Trail Run Loop
PO Box 742526                          Odessa, FL 33556                       New Port Richey, FL 34653
Atlanta, GA 30374



Change Healthcare Technology           GIS Benefits                           Rama Kulkarni
  Enabled Services, LLC                PO Box 1806                            4181 NW 37th Terrace
Attn: President                        San Antonio, TX 78296-1806             Gainesville, FL 32606
5995 Windward Parkway
Alpharetta, GA 30005
                    Case 8:20-bk-02101-CPM   Doc 68     Filed 03/25/20   Page 31 of 31




Samuel Dawson                        Weldon & Rothman, PL
3905 W Cass Street                   7935 Airport-Pulling Road N
Tampa, FL 33609                      Suite 205
                                     Naples, FL 34109



Scott Babcock and
David Montney, Jr. and Other
c/o Kwall Showers & Barack
133 N. Fort Harrison Ave.
Clearwater, FL 33755

Serene Slumber
1237 Celebration Ave
Kissimmee, FL 34747




SK Anesthesia Services PA
19 Pine Arbor Lane #204
Vero Beach, FL 32962




Sprint
PO Box 629023
El Dorado Hills, CA 95762




Suncoast Anesthesiology, Inc
7033 Rivergate Ave.
Tampa, FL 33637




Survey Vitals, Inc.
1673 W. Shoreline Dr. #200
Boise, ID 83702




Tracy Davis
16158 Forzando Ave
Brooksville, FL 34604




United Healthcare
PO Box 88106
Chicago, IL 60680
